IN THE COURT OF APPEALS OF TENNESSEE
                         WESTERN SECTION AT JACKSON


BESSIE LEE KING,                   )                              FILED
                                   )
       Plaintiff/Appellee,                                      October 17, 1995
                                   ) Shelby Circuit No. 56526 T.D.
                                   )
VS.                                                             Cecil Crowson, Jr.
                                   ) Appeal No. 02A01-9504-CV-00091
                                   )                            Appellate C ourt Clerk
DAVIDSON (NMN) TAYLOR,             )
                                   )
       Defendant/Appellant.        )


             APPEAL FROM THE CIRCUIT COURT OF SHELBY COUNTY
                         AT MEMPHIS, TENNESSEE
                   THE HONORABLE D'ARMY BAILEY, JUDGE



COLEMAN GARRETT
Memphis, Tennessee
Attorney for Defendant/Appellant


ROBERT F. DONOHUE
W. MARK WARD
Memphis, Tennessee
Attorneys for Plaintiff/Appellee




AFFIRMED




                                                ALAN E. HIGHERS, JUDGE


CONCUR:


DAVID R. FARMER, JUDGE

HEWITT P. TOMLIN, JR., SPECIAL JUDGE
       This appeal arises out of a paternity action filed by the Plaintiff-Appellee, Bessie Lee

King, against the Defendant-Appellant, Davidson Taylor, to establish the paternity of King's

minor child, Davene. The action was originally filed in the Juvenile Court of Memphis and

Shelby County, but was transferred to Circuit Court after Mr. Taylor requested a jury trial.

Mr. Taylor, Ms. King, and Davene submitted to a blood test. The sworn blood test results,

which accompanied Appellee's motion for summary judgment, established that Mr. Taylor

had a 99.65% probability of being Davene's father. Relying on both the blood test and

T.C.A. § 24-7-112(b)(2) (Michie 1994), the trial court granted Ms. King's motion for

summary judgment. Mr. Taylor appeals the decision of the trial court.



       When the present suit was originally filed, T.C.A. § 24-7-112 (b)(2) read as follows:

              During any civil proceeding in which the question of parentage
              arises, upon the motion of either party or on the court's own
              motion, the court shall, at such time as it deems equitable,
              order all necessary parties to submit to any tests and
              comparisons which have been developed and adapted for
              purposes of establishing or disproving parentage. Failure of
              either party to make a motion for submission to such tests and
              comparisons shall constitute a waiver and shall not be grounds
              for a continuance. The results of such tests and comparisons,
              including the statistical likelihood of the alleged parents's
              parentage, if available, may be admitted into evidence as
              provided in subsection (b).


In 1994, the Legislature deleted the existing code section and substituted the following

language:

              (2)(A) In any proceeding where the paternity of an individual is
              at issue, the written report of blood, genetic, or DNA test
              results by the testing agent concerning the paternity is
              admissible without the need for any foundation testimony or
              other proof of the authenticity or accuracy of the test unless a
              written objection is filed with the court and served upon all
              parties thirty (30) days prior to the date of the hearing. For
              purposes of this section, service shall be deemed made upon
              the date of mailing.


              (B) An individual is conclusively presumed to be the father of
              a child if blood, genetic, or DNA tests show that the statistical
              probability of paternity is 99% or greater. A rebuttable
              presumption of the paternity of an individual is established by
              blood, genetic, or DNA testing showing a statistical probability
              of paternity of that individual at ninety-five (95%) or greater.


                                              2
              (C) An affidavit documenting the chain of custody of any blood
              specimen is admissible to establish such chain of custody.


T.C.A. § 24-7-112 (b)(2)(Michie 1994).



       The current version of T.C.A. § 24-7-112(b)(2) became effective July 1, 1994.

Appellant argues that because this change in the statute effects substantive rather than

procedural rights, the statute cannot be applied retroactively. As our supreme court stated

in Kee v. Shelter Insurance, 852 S.W.2d 226, 228 (Tenn. 1993), legislation may be applied

retroactively in limited circumstances:

              Generally statutes are presumed to operate prospectively and
              not retroactively. Woods v. TRW, Inc., 557 S.W.2d 274, 275
              (Tenn. 1977); Cates v. T.I.M.E. DC, Inc., 513 S.W.2d 508, 510
              (Tenn. 1974). An exception exists, however, for statutes which
              are remedial or procedural in nature. Such statutes apply
              retrospectively, not only to causes of action arising before such
              acts become law, but also to all suits pending when the
              legislation takes effect, unless the legislature indicates a
              contrary intention or immediate application would produce an
              unjust result. Saylors v. Riggsbee, 544 S.W.2d 609, 610
              (Tenn. 1976).


       As the Appellee aptly states, the change imposed by the 1994 Amendment to T.C.A.

§ 24-7-112(b)(2) is procedural. The Tennessee Supreme Court has defined "procedure"

as:

              [T]he mode or proceeding by which a legal right is enforced, as
              distinguished from the law which gives or defines the right, and
              which by means of proceeding, the court is to administer -- the
              machinery, as distinguished from its product; . . . including
              pleading, process, evidence, and practice . . ..Practice [is] the
              form . . for the enforcement of rights or the redress of wrongs,
              as distinguished from the substantive law which gives the right
              or denounces the wrong . . .

Saylors v. Riggsbee, 544 S.W.2d 609, 610 (Tenn. 1976).



       The current version of T.C.A. § 24-7-112(b) neither gives a right nor denounces a

wrong. A conclusive presumption of paternity, where the probability of paternity is 99%

or greater, simply expedites the resolution of paternity disputes. As such, the change in

the statute is procedural in nature.



       Appellant contends that even if the amended version of T.C.A. § 24-7-112(b)(2)

applies to this case, application of the statute violates the Due Process Clause of the

                                             3
Fourteenth Amendment of the United States Constitution. It is well established that this

Court will not consider a constitutional question unless it is absolutely necessary for

determination of the case and the matter cannot be resolved on nonconstitutional grounds.

Hayes v. City of Pigeon Forge, 883 S.W.2d 619, 620 (Tenn. App. 1994) (citing Watts v.

Memphis Transit Management Co., 224 Tenn. 721, 727, 462 S.W.2d 495, 498 (1971)).

Moreover, both the Tennessee Rules of Civil Procedure and the Tennessee Rules of

Appellate Procedure require notice to the State Attorney General whenever the

constitutionality of any state statute is questioned and the state or an officer or agency is

not a party. See T.R.C.P. 24.04; T.R.A.P. 32.       There is no evidence in the record of

compliance with that the above cited rules. We therefore decline to address Appellant's

argument that T.C.A. § 24-7-112(b)(2) is unconstitutional.



       The final issue Appellant presents for this court's review is whether the trial court

erred in granting summary judgment in this matter. A trial court should grant a motion for

summary judgment when the movant demonstrates that there are no genuine issues of

material fact and that the moving party is entitled to a judgment as a matter of law.

T.R.C.P. 56.03; Byrd v. Hall, 847 S.W.2d 208, 210 (Tenn. 1993). The only material fact in

this paternity suit is whether the Appellant is the father of Davene King. This fact was

conclusively established by the blood test to which all parties submitted. Based on T.C.A.

§ 24-7-112(b)(2), the trial court was correct in ruling that the Appellee was entitled to

judgment as a matter of law.



       For the reasons stated herein, the judgment of the trial court is affirmed. Costs are

taxed to the Appellant.



                                                  HIGHERS, J.


CONCUR:



FARMER, J.




TOMLIN, SP. J.

                                             4